Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Detailed Action
No claims have been cancelled, no claims have been amended, the disclosure has been amended at three locations, and no new claims have been added as per the response filed March 19, 2021.  Three additional or supplemental Information Disclosure Statements (3 IDSs) filed March 17, 2021, April  27, 2021, and May 31, 2021 have been received with all cited non-U.S. patent references, annotated, and made of record.   
Claims 1-20 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed method of making a vast array of compounds with apparatus that has not been entirely defined or disclosed to be operable, a conclusion supported by the consistent reliance in the disclosure on the present tense, and terms including “may be” and “can be,” terms that support the conclusion that the instant claimed subject matter has not been reduced to practice.  
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed recitation of claims herein multiple subject matters are added, a clear violation of the requirement stated in 35 U.S.C. §101 that a patent may be granted for “… any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof… ..”  Therefore the claims, because of their reliance on multiple parts that come from multiple different subject matter areas, requires the conclusion that he instant claims are not patentable because they have repeatedly violated the requirement of the quoted statute.  
Applicant’s arguments filed May 24, 2021 have been fully considered but they are not persuasive.  
In the instant response applicant has argued extensively at pages 8-10 that the instant claims meet the requirements of 35 USC 101.  Examiner respectfully disagrees because the instant claims lack any basis for concluding that the processes or any process step therein can be executed based on the specification, a specification that assumes the right to claim imagined chemical processes without any showing that an actual chemical step has been executed, including chemical structures and/or chemical formulas that completely identify starting materials, reagents, solvents, conditions, and product(s).   For examples wherein this standard has been met repeatedly, applicant is referred to the patents now cited of record issued to Caruthers et al. (inventor of the phosphoramidite-based nucleic acid synthesis methodology) and Dellinger et al.  Examiner has found that the instant disclosure examples and the disclosure itself has failed to meet this requirement, raising a serious question as to whether any actual chemical process or processes claimed herein have actually been reduced to practice.  
At page 9 of the instant response applicant has cited Chakrabarty and the requirement therein that a patent application must not be based on “an abstract idea.”  Examiner argues in response that the instant claims are representative of numerous abstract ideas, and finds that the failure to reduce to practice abstract ideas including, for example, “selectively-cleavable linkers,” failure to include any disclosure of the chemical structures of any selectively-cleavable linkers included within the scope of this term, or failure to disclose how to apply this presently incompletely defined subject matter to the chemical process-based synthesis of the linkers, or to any more complex chemical species wherein the linker or linkers are intended to be involved.   
At page 10 of the instant response applicant has questioned the portion of the instant rejection that notes the quotation of 35 USC 101 which states that “… any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof… “(emphasis added).   Examiner has re-read the noted portion quoted from this statute and finds it to be meaning what it says, and finds that no further interpretation is necessary.  Examiner has read applicant’s interpretation of this statute, but does not find that to be a persuasive basis for the combination of multiple subject matters within a single claim, and therefore finds no basis for changing this portion of the rejection.  After reviewing In re Nuijten examiner does not agree with applicant’s interpretation as a basis for expanding the clear limitation of 35 USC 101 subject matters permitted in a single application, and for this reason finds the citation and applicant’s interpretation thereof unpersuasive.  
In claim 1 the terms “preparing the substrate”, “growing a polymer,” ”selectively cleaving a portion of the selectively-cleavable linkers” and “releasing polymers” are each functional limitations wherein the particular conditions and reagents that are necessary for a particular process to be executed, and the structural feature that must be present to produce the intended changes, are missing from the claim.  The missing structural and process limitations are necessary for complete understanding of the intended claim meaning, meaning that is not possible to determine in view of the prospective nature of the instant disclosure and consequentially the prospective nature of the instant claim.  
In claim 2, the term “electrochemically-cleavable linkers” is generic to a broad scope of chemical subject matter, and the term “spatially-addressable electrodes” appears to be an incompletely defined apparatus limitations.          
In claim 3 at line 3, the term “selectively-cleavable linkers comprise photolabile linkers” is functional terminology wherein the specific chemical structures implied have not been defined in the claim.  In the same claim the term “local conditions comprise light contacting the photolabile linkers” is incomplete for failure to define the particular wavelength of light, the intensity of the light and how the particular process is selective, all of which represent incompleteness issues.   
In claim 4 at lines 1-2, the term “selectively-cleavable linkers comprise thermolabile linkers” is incomplete because the particular chemical identities of said groups has not been defined in the claim.  In the same claim the term “the substrate comprises spatially addressable resistors,” an apparatus limitation the structure of which has not been defined in the claim and the methods by which this apparatus is activated to the cause the reaction of thermolabile groups, additional examples of incompleteness.  
In claim 5 at lines 1-5, the claim, is directed to acid-labile or base-labile linkers and then adds limitations permitting selectively cleaving a portion of the linkers by applying acid or base to only a portion of the substrate, limiting contact to only that portion of the substrate, limitations that may be possible in an imaginary chemical exemplification, but does not appear to have been reduced to practice in any real world chemical exemplifications.  
In claim 6 at lines 1-3 is directed to a process wherein either acid or base is applied to a substrate by a printing apparatus, and wherein neither the acid nor the base, nor the reaction products intended have been defined, incompleteness issues.  
In claim 7 at lines 1-3, the selectively-cleavable linkers are defined as “two stage linkers” wherein removal of the “first cleavable linker” reveals the “second cleavable linker,” but the chemical structure or structures which permit this kind of functionality have not been defined beyond the functional terms provided.  The particular chemical processes intended have only been implied, but have not been defined with sufficient particularity to permit one of ordinary skill to determine the intended starting materials, to carry out the intended claimed process steps, or to determine what products are intended.  The present claim structure embodies repeated examples of both infiniteness and incompleteness.  
In claim 8 at lines 1 and 2 the terms “oligonucleotides” and “polypeptides” are both generic to vast arrays of compounds that are nucleic acids and proteins, respectively, wherein there are no further limitations to define any specific species of either genus.  
In claims 9-15 are directed to apparatus (“articles of manufacture”) in combination with composition limitations (hybrid claims).  
In claim 9 at lines 1-6, is directed to independently-addressable electrodes (apparatus), a surface linker (chemical structure not provided), the surface linker comprising at least one chemical bond that cleaves in response to activation of the electrode (identity of the bond and the product so produced), and a polymer (not chemically identified) attached (bond not specified) to the surface linker: multiple incomplete disclosures.  
In claim 10 at lines 1-2, the “substrate comprises CMOS integrat3ed circuits.  The identity of said circuits has not been specified, an incompleteness issue and an apparatus limitation.  
In claim 11 at lines 1-2, the term “at least one chemical bond” has an upper limit of infinity and therefore lacks adequately defined metes and bounds.  And the term “an ester connected to an alkoxy group” is incomplete because the type of ester and the complete chemical structure or structures intended have not been specified, incompleteness issues.  
In claim 12 at lines 1-3, the modification to the surface linker by an amino acid sequence and the chemical bond cleavage leading to enzyme accessibility is presently not understandable because of incompleteness of the chemical structures of the starting materials and products implied.  
In claim 13 at lines 1-2, the structures of the starting materials and the products intended have not been provided, incompleteness issues.    
In claim 14 at lines 1-3, the functional term “thermolabile linker” has not been defined with a chemical structure, and the term “independently addressable electrodes” and “resistors configured to generate heat” are both directed to apparatus limitations, limitations that have not been completely defined.  
In claim 15 at line 2, the term “an oligonucleotide having a sequence that encodes digital information” is incompletely defined because the specific sequence(s) that can be used to encode digital information have not been defined.  
In claim 16 at lines 2-5, the “monomer” at line 2 has not been chemically defined, the processes at lines 3-4 have not been chemically defined as to specific starting materials or products or the protecting groups intended, and the contents s of line 5 has not defined the starting materials, the products or the reducing agent(s) or reducing conditions to be applied, all incompleteness issues.
In claim 17 at lines 1-2,the definition of the term “monomer” at line 2 of claim 16 has not been made complete by the listing of the terms “nucleotide: and :”amino acid,”  because the chemical natures of the bonds have not been defined by complete chemical structures of starting materials and products.  
In claim 18 at lines 1-3, three of the listed terms are inaccurate or incompletely defined.  The term “carbamate” refers to a genus of compounds, not a substituent group and the terms Boc and Fmoc have not been defined.  Did applicant intend these acronyms to mean -- fluorenylmethoxycarbonyl -- and -- t-butyloxycarbonyl --, respectively?  
In claim 19 at lines 1-2, the term ”steric hindrance” has not been explained by a disclosure of the protecting groups(s) chemistry being referenced, an incompleteness issue.  
In claim 20 at line 2, the term “covalently-attached enzyme that polymerizes the monomer into the polymer chain” is lacking in any recognized meaning in the absence of a complete disclosure of the identities of the starting materials, the enzymes and the products generated, and a disclosure of conditions under which the implied process has been executed.  
Ex parte Balzarini et al.  21, USPQ 2d 1892, 1894 (BPAI, 1991) in its application asserted that a compound that looked like the anti-HIV compound AZT should also have anti-HIV activity, but without any medicinally relevant test data to support this assertion.  The assertion was prospective, an incorrect speculation not supported by any test data.  The instant applicant suffers from a similar problem, multiple assertions but no reductions to practice.  Examiner also notes that the Board of Appeals decision upheld the 101 rejection and the associated 112, first paragraph rejection in this case.  Therefore, the instant rejection has been found to remain valid and therefore has been properly maintained.  
The disclosure is objected to because of the following informalities: 
At the first page of the claim set provided March 19, 2021 the term “A CLAIMS LISTING” is erroneous and should be replaced by the term -- We claim: -- entered at the left margin.  
Appropriate correction is required.  
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of objection.  
Claims 1-20 are rejected under 35 U.S.C. §112, first paragraph, as containing subject  matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  Review of the disclosure has not revealed a single reduction to practice of an exemplification of the instant claimed subject matter to practice.  
b) Disclosure of Drawings or Structural Chemical Formulas?  The drawings provided are generic to vast arrays of subject matters that have not been defined in the drawings, in part because of reliance on geometric constructions that apparently are intended to represent chemical species, but the species and the processes of making same have not been adequately defined in the disclosure or the claims. 
c) Sufficient relevant identifying characteristics?  This factor has been addressed in previous parts of this analysis.
d) Method of making the claimed invention?  As noted above there are no complete disclosure of how to practice any of the process steps included within the instant claims.
e) Level of skill in the art?  This factor cannot be determined because the subject matter includes various chemistries, electronics, and apparatus none of which have been adequately defined.  
f) Predictability in the art?  In view of the confused nature of the instant claims and disclosure, predictability cannot be readily determined.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
Applicant’s arguments filed May 24, 2021 have been fully considered but they are not persuasive.  
The six drawings now of record include numerous oversights and examples of incompleteness.  The first drawing presents what appears to be a genus of organic moieties chemically bonded to one another and bonded to a “substrate,” but at no location does the drawing include organic chemical representations of the subject matter.  Examiner refers applicant to four newly cited patents directed to the chemical syntheses of nucleic acids, and issued to Caruthers et al. and to Dellinger et al. wherein numerous complete chemical structural formulas have been provided along with disclosures of how to make and use the disclosed subject matter.  The second drawing presents a schematic representation of what the drawing title describes as “Selectively Controllable Cleavable Linkers,” but there are no chemical structural formulas representing even a single “Linker” or any chemical process disclosures directed to how any single Linker is cleaved or how the cleavage is controllable.  Additionally there are no disclosures in the drawing wherein chemical structural identities of the “polymer chain,” the “surface linker,” or the chemical differences that distinguish Groups A, B, C and D.  The third and fourth drawings, according to the dashed lines, propose “Cleavage Locations” numbered 302, 304 and 402, but has not provided any disclosure of the process conditions required to cause any of these bond cleavages, how the cleavages may be made to occur selectively, and how the processes are applied to produce any specific  product.  And as in Figure 1, there are no definitions of the chemical identities of “Polymer Chain,” “Protecting Group,” “Spacer,” or variable “X.”  Many of t5he above noted incompleteness issues are repeated in Figures 5 and 6.  Figures 7 and 8 are not properly included as Figures and should be moved to the disclosure as Tables.  
Applicant’s has, in the response beginning at page 11, argued at page 12 that the “[d]etails of the claimed processes are described in the specification at least in paragraphs [0094] – [0116].”  Examiner respectfully disagrees, and nots that the included term “processes” is read by the examiner to mean -- chemical processes --.   In view of the drawings, which appear to the examiner be engineering schematic-type drawings, and the absence of chemistry within the cited paragraphs of the disclosure, examiner cannot agree that the “processes” which applicant has defined as being described within paragraphs [0094] to [0116] are not accurately described as chemical processes.  Applicant may have imagined processes, but the actual chemistry to carry out the processes or any steps within any one of the process have not been adequately described.  In paragraph [0095] applicant has indicated that detachment from the substrate may be accomplished with “selectively cleavable linkers,” but has not provided any chemical showing of how this process step has been accomplished with real chemical substances, real chemical reagents, and real substrates wherein real chemical bonds are made and broken.   This is one of many examples wherein the instant disclosure’s written description has failed to support the conclusion that the claimed subject matter is real, and that this subject matter may be practice by another based on a reading of one or more of the instant disclosure examples.    Additionally in paragraph [0096] the term “… a substrate is prepared with selectively-cleavable linkers,” has not been supported by any further disclosure permitting one of ordinary skill sufficient direction to determine the structures of the claimed selectively-cleavable linkers, how these linkers are actually chemically linked to the substrate, or what the structural differences are between the linkers disclosed in Figures 2, 3 and 4.  These findings support the conclusion at the beginning of the above rejection, namely that instant inventors did not possess the claimed subject matter because of the inadequacy of the support provided by the written description.  
Applicant has argued in the paragraph bridging pages 11 and 12 of the instant response that a “working example” is not required, citing judicial precedent.  Examiner draws applicant’s attention to the decision in Ex parte Balzarini et al.  21, USPQ 2d 1892, 1894 (BPAI, 1991), an application wherein Balzarini et al. asserted that a compound they thought “looked like the compound AZT” should have similar medicinal activity against the disease HIV, but provided no medicinally relevant test data in support of this conclusion, that is, no working examples were provided.  The USPTO Board of Appeals and Interferences found that the case was not allowable in light of rejections made under 35 USC 101 and 112(a) (see footnote at first page of the decision).  Therefore examiner respectfully disagrees and finds that the absence of working examples supports the conclusion of the instant rejection that the written description is insufficient to support the presumption that the disclosure is adequate as filed.  In addition applicant is request to note that it is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  And additionally as noted in Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)), a patent is granted for work already accomplished and “... is not a hunting license.” 
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
LECrane:lec
08/13/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600